Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-7, 9-11, 15, 17, 19-21, and 26 are pending.  Claims 2, 3, 8, 12-14, 16, 18, and 22-25 have been canceled.  Note that, Applicant’s amendment and arguments filed 1/19/21 have been entered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 9/21/20 have been withdrawn:
	The rejection of claims 1, 4-7, 9-11, 16-18, 20-23, and 26 under 35 U.S.C. 103 as being obvious over Scheibel et al (US 2016/0340611), has been withdrawn.
The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Scheibel et al (US 2016/0340611) as applied to claims 1, 4-7, 9-11, 16-18, 20-23, and 26 above, and further in view of Dykstra et al (US 8,211,848), has been withdrawn.  

The rejection of claims 1, 4-7, 9-11, 15-23, and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 18-20, 22-24, 28, and 29 of copending Application No. 15/417249, has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9-11, 17, 20, 21, and 26 are rejected under 35 U.S.C. 103 as being obvious over Scheibel et al (US 2016/0340611) in view of Petkus (US 2011/0143989).  Note that, the Examiner would like to point out that Scheibel et al qualifies as prior art under 35 USC 102(a)(1) and 35 USC 102(a)(2).  
Scheibel et al teach compositions that are highly concentrated in anionic surfactant, wherein the compositions may comprise at least about 50%, or at least about 60%, or at least about 70% by weight of anionic surfactant by weight of the 
Scheibel et al do not teach a cleaning composition sheet comprising fibers, said composition containing a surfactant system comprising an alkyl alkoxylated sulfate, an alkoxylated polyalkyleneimine, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Petkus et al teach a laundry article of manufacture that may be used to both wash and condition fabrics when used sequentially first in the washer and then carried along with the wet fabrics into the dryer. The laundry article contains at least one detergent composition.  See Abstract.  The preferred fibers for the nonwovens of use in the present invention may be single, bi-component or multi-component made from polypropylene, polyethylene, nylon, etc. See paras. 30-34.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant claims, to use a nonwoven sheet containing fibers as a substrate for the detergent composition taught by Scheibel et al, with a reasonable 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant claims, to formulate a cleaning composition sheet comprising fibers, said composition containing containing a surfactant system comprising an alkyl alkoxylated sulfate, an alkoxylated polyalkyleneimine, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, because the broad teachings of Scheibel et al In view of Petkus et al suggest a composition containing a surfactant system comprising an alkyl alkoxylated sulfate, an alkoxylated polyalkyleneimine, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Scheibel et al (US 2016/0340611) in view of Petkus (US 2011/0143989) as applied to claims 1, 4-7, 9-11, 17, 20, 21, and 26 above, and further in view of Dykstra et al (US 8,211,848).
Scheibel et al are relied upon as set forth above.  However, Scheibel et al do not teach the specific reserve alkalinity of the composition as recited by the instant claims.  
Dykstra et al teach a liquid laundry detergent composition which exhibits excellent cleaning performance, show improved catalytic deposition on the fabric, and also show improved rinsing profiles.  See column 1, lines 1-25.  Preferably, the composition has a reserve alkalinity of 2 or less, etc.  See column 30, lines 1-40.    
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant claims, to formulate the composition as taught by Scheibel et al .  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scheibel et al (US 2016/0340611) in view of Petkus (US 2011/0143989) as applied to claims 1, 4-7, 9-11, 17, 20, 21, and 26 above, and further in view of Boutique et al (US 2015/0099684) or Frankenbach et al (US 2014/0349907).  
Scheibel et al are relied upon as set forth above.  However, Scheibel et al do not teach the specific viscosity of the composition as recited by the instant claims.  
Boutique et al teach a compact liquid or gel-form laundry detergent composition.  See Abstract.  The compositions have a pH of from 6 to 9 and a pour viscosity of greater than about 1000 cps.  See para. 19.  
Frankenbach et al teach compact fluid laundry detergent compositions containing branched surfactants.  See Abstract.  The compositions have a viscosity of from about 300 cps to about 10000 cps.  See claims 8 and 9.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant claims, to formulate the composition as taught by Dykstra et al to have a viscosity of 1000 cps, for example, with a reasonable expectation of success, because Boutique et al or Frankenback et al teach the formulation of a similar composition at a viscosity of 1000 cps, for example, and further, Scheibel et al teach that the amounts of types of required components added to the composition may be .  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Scheibel et al (US 2016/0340611), Applicant states that the Office action has failed to provide a prima facie case of obviousness with respect to amended claim 1 because the Office action shows no teaching of a cleaning composition sheet which comprises one or more fibers.  
In response, note that, the Examiner asserts that a new ground(s) of rejection has been made, as set forth above, which was necessitated by Applicant’s amendment.  The Examiner asserts that Scheibel et al clearly teach that suitable compositions include laundry cleaning compositions and detergents, etc., and detergents contained on or in a porous substrate or nonwoven sheet, etc. (See para. 26 of Scheibel et al) and that the compositions may comprise from about 1% to about 80% by weight of water (See paras. 78-79 of Scheibel et al).   The Examiner asserts that Petkus et al is analogous prior art relative to Scheibel et al and that one of ordinary skill in the art clearly would have looked to the teachings of Petkus et al to cure the deficiencies of Scheibel et al.  Petkus et al is a secondary reference relied upon for its teaching of a nonwoven sheet made of fibers.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a nonwoven sheet containing fibers as a substrate for the detergent composition taught by Scheibel et al, with a reasonable expectation of success, because Petkus et al teach the use of a similar detergent composition on a nonwoven sheet containing fibers and further, Scheibel et al teach the 
With respect to the rejection of instant claim 19 under 35 U.S.C. 103 as being unpatentable over Scheibel et al in view of Petkus et al, further in view of Dykstra et al, Applicant states that the teachings of Scheibel et al in view of Petkus et al are not sufficient to suggest the claimed invention and that the teachings of Dykstra et al are not sufficient to remedy the deficiencies of Scheibel et al in view of Petkus et al.  In response, note that, the Examiner asserts that the teachings of Scheibel et al in view of Petkus et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Dykstra et al is analgous prior art relative to the claimed invention and Scheibel et al and that one of ordinary skill in the art clearly would have looked to the teachings of Dykstra et al to cure the deficiencies of Scheibel et al om view of Petkus et al with respect to instant claim 19.  Dykstra et al is a secondary reference relied upon for its teaching of the specific reserve alkalinity of the composition as recited by the instant claims.  The Examiner asserts that the one of ordinary skill in the art clearly would have been motivated to formulate the composition as taught by Scheibel et al to have a reserve alkalinity of less than 2, for example, with a reasonable expectation of success, because Dykstra et al teach formulation of a similar composition at a reserve alkalinity of less than 2, for example, and further, Scheibel et al teach that the amounts of types of required components added to the composition may be varied which would allow for the formulation of various compositions at various reserve alkalinity values.  Thus, the Examiner asserts that the 
 With respect to the rejection of instant claim 15 under 35 U.S.C. 103 as being unpatentable over Scheibel et al in view of Petkus et al, further in view of Boutique et al or Frankenbach et al, Applicant states that the teachings of Scheibel et al in view of Petkus et al are not sufficient to suggest the claimed invention and that the teachings of Boutique et al or Frankenbach et al are not sufficient to remedy the deficiencies of Scheibel et al in view of Petkus et al.  In response, note that, the Examiner asserts that the teachings of Scheibel et al in view of Petkus et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Boutique et al or Frankenbach et al are analogous prior art relative to the claimed invention and Scheibel et al and that one of ordinary skill in the art clearly would have looked to the teachings of Boutique et al or Frankenbach et al to cure the deficiencies of Scheibel et al in view of Petkus et al with respect to instant claim 15.  Boutique et al or Frankenbach et al are secondary references relied upon for the specific viscosity of the composition as recited by the instant claims.  The Examiner asserts that the one of ordinary skill in the art clearly would have been motivated to formulate the composition as taught by Dykstra et al to have a viscosity of 1000 cps, for example, with a reasonable expectation of success, because Boutique et al or Frankenback et al teach the formulation of a similar composition at a viscosity of 1000 cps, for example, and further, Scheibel et al teach that the amounts of types of required components added to the composition may be varied which would allow for the formulation of various compositions at various viscosity values.  Thus, the Examiner asserts that the teachings 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/February 22, 2021